Citation Nr: 0211006	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether the veteran is competent for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from March 1977 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision which denied 
the veteran's claim for restoration of competency for VA 
benefits purposes.  The veteran failed to report for a Board 
hearing at the RO (Travel Board hearing) in August 1997.  The 
case was remanded by the Board in September 1998.


FINDING OF FACT

The veteran does not have the mental capacity to contract or 
to manage his affairs, including disbursement of funds, 
without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 C.F.R. § 
3.353 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1977 to June 1978.

The veteran has been service connected for paranoid 
schizophrenia since separation from service, and rated 100 
percent disabled due to the condition since December 1979.  
In April 1986, the RO proposed he be found incompetent, and 
in August 1986, the RO finalized the determination that he 
was incompetent.  See 38 C.F.R. § 3.353.  In subsequent 
years, the veteran's incompetency status was continued.

VA field examinations in January 1995 and May 1995 both 
resulted in conclusions that he was not competent to manage 
his funds.  The January 1995 examination noted that he 
squandered whatever money he had, usually on crack and 
alcohol.  The May 1995 examination revealed that he was 
refusing to take his medications.  

In October 1995, the veteran requested that the VA find him 
competent, so that he could directly receive his VA 
compensation payments, and he requested a VA examination on 
the question of competency. 

VA medical records show that he has been hospitalized on 
numerous occasions since 1995 for psychiatric treatment; 
records show fifteen VA hospitalizations from May 1995 to 
April 2001 for psychiatric treatment.  His primary diagnosis 
has been schizophrenia, paranoid type.  Also diagnosed has 
been alcohol abuse and cocaine abuse, as well as antisocial 
traits.  In general, the records show his hospitalizations 
followed periods of noncompliance with medication, and were 
precipitated by symptoms including bizarre behavior, 
aggressive behavior, assaultive behavior, and/or auditory 
hallucinations telling the veteran to harm himself or others.  
Sexual assault, exposing himself, and uncontrolled behavior 
with threats of violence have also precipitated hospital 
admissions.  When not hospitalized, he has generally been 
noted to be either homeless or living in a supervised 
boarding facility.  

The records of the numerous hospitalizations from 1995 to 
2001 either conclude that the veteran is not competent to 
manage his funds, or do not comment on his competence; 
however, a hospitalization from September to October 1998 
resulted in a conclusion that he was competent to 
"administrate his own finances" at discharge.  According to 
the report of this hospitalization, he had not been taking 
his medication prior to admission, and his history was 
unreliable.  He was admitted to due to exposing himself to 
bystanders.  All drug screens were negative on admission.  
During the hospitalizations, he had to be confined on several 
occasions for violent or unpredictable behavior.  At 
discharge, he was advised to take his medication, although 
the prognosis was guarded.  Unlike the other admissions, the 
diagnosis on this occasion was schizoaffective disorder, rule 
out chronic undifferentiated schizophrenia.  

The veteran's next VA hospitalization was in January 1999, 
when he was admitted as a court commitment, after creating 
public disturbances, including assaulting an EMS worker.  A 
long psychiatric history and concomitant problem with alcohol 
was noted, as well as a history of numerous arrests.  By the 
time of his discharge, he was not psychotic.  He was 
considered competent for medical, but not for financial 
purposes.  

On a VA examination in November 2000, it was noted that the 
claims file was reviewed.  A history of multiple 
hospitalizations was noted.  Currently, he was treated on an 
outpatient basis at the VA, and took medication.  He attended 
a day care center run by a psychologist also.  The veteran 
said he was not employed because he did not want his 
compensation reduced.  He said he believed he could be hired 
as a cook or Hercules missile crew member, if he wanted.  He 
had been living in a boarding home since May 1999.  He said 
he had not used drugs or alcohol for a long time.  Mental 
status examination was normal, except the veteran said he did 
not believe he had a mental condition, but that he took the 
medication so he could stay in the boarding home.  It was 
noted that he socialized with the other residents of the 
boarding home, and did not have an extensive social support 
outside of this.  The diagnosis was chronic paranoid 
schizophrenia, and personality disorder, and the examiner 
concluded that the veteran was not able to handle his own 
financial affairs.  

VA records dated in 2001 show he has continued to be followed 
for his schizophrenia.  During this time, he has experienced 
some problems, usually when he has been refusing to take his 
medication.  The most recent psychiatric hospitalization of 
record was in April 2001, when he presented to the emergency 
room appearing disheveled, agitated, with pressured speech, 
flight of ideas, and loose associations.  He decompensated 
during the hospitalization, becoming vitriolically hostile, 
and had to be restrained.  A long history of noncompliance 
with medication, inability to manage his funds, and 
assaultive behavior was noted.  He also had past sexual and 
violent violations.  At the time of discharge, his judgment 
was noted to be intact.  

Follow-up outpatient records show that initially the veteran 
was compliant with his medication, and was not a behavior 
problem.  However, at the time of his discharge from a 
hospitalization later in April 2001, for treatment of 
diabetes mellitus, it was noted that the case manager felt 
that he veteran's weekly allowance should be reduced, so he 
had less money to spend on alcohol; however, the fiduciary 
was not amenable.  It was noted that he had been on two 
alcohol/drug-related binges since entering the boarding 
facility on April 1, 2001.  The veteran received $200 per 
week allowance from his fiduciary, and left the hospital 
precipitously to pick up his check.  Subsequent records dated 
in July and August indicate that the veteran was denying that 
he was diabetic, and spent his weekly allowance of $200 on 
foods that were not on his diet.  He was compliant with his 
medication.  In September 2001, he was noted to be more 
compliant with medication, and was behaving appropriately.  

The file contains numerous statements from the veteran, and 
from lawyers on his behalf, requesting that his disability 
compensation be terminated, and his military pay or pension 
be reinstated, most recently in November 2002.  

B.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Relevant medical records have been obtained, and a VA 
examination was provided.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The veteran has a total compensation rating for service-
connected schizophrenia, is rated incompetent for VA benefits 
purposes, and claims competency status should be restored.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation. 38 U.S.C.A. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102. 

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities. 38 C.F.R. § 3.353(c).  Determinations as 
to incompetency should be based upon all evidence of record, 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

A careful review of all of the evidence of record leaves no 
doubt that the veteran is currently incapable of 
administering his VA benefits.  The veteran's assertions as 
to his competency do not constitute competent medical 
evidence.  See 38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. 
App. 525, 529 (1996).  The only hospitalization containing a 
conclusion that the veteran was competent, on discharge in 
October 1998, was followed by a hospitalization less than 
three months later, in January 1999, as the result of a court 
commitment.  At the end of that hospitalization, he was found 
to be not competent for financial purposes.  The VA 
examination in November 2000, which included a review of the 
claims file, resulted in a conclusion that the veteran was 
not competent to manage his funds.  As noted in April 2001, 
he has a long history of noncompliance with medication, 
inability to manage his funds, and assaultive behavior.  

Records later in 2001 indicate that the veteran has had 
difficulty managing the weekly allowance provided by his 
fiduciary, spending it on alcohol binges and later, after 
diabetes was diagnosed, junk food.  His requests to have his 
compensation terminated, and military pay or pension granted 
instead, do not suggest an understanding of his financial 
circumstances.  In this regard, he waived military retirement 
pay in 1981, which, in any case, was substantially less than 
the VA compensation he now receives.  Further, as a peacetime 
veteran, he is not entitled to VA pension, and he has no 
other means of support.  

As the evidence overwhelmingly establishes the veteran's lack 
of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the veteran's claim must 
be denied. 


ORDER

Restoration of competency for VA benefits purposes is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

